CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Legal Counsel" in the Statement of Additional Information, and to the inclusion of our report dated February 26, 2013, in this Registration Statement (Form N-2 No. 333-172907; 811-21117) of O'Connor Fund of Funds: Long/Short Credit Strategies LLC. /s/ ERNST & YOUNG LLP New York, New York December 30, 2013
